Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 In Applicant’s Response to RCE dated 07/13/2021, Applicant amended Claims 1, 6-7, 11, and 19, canceled Claims 5, 15, and 20, and argued against all rejections previously set forth in the Office Action dated 05/12/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-20 under 35 U.S.C. §103 are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Jacob P. Beers on 07/26/2021.
The application has been amended as follows:
In the claims:
(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to perform the steps of:
responsive to obtaining data related to one or more events occurring during operation of a system, displaying time-dependent information about a time-based component of the one or more events on a timeline, wherein the time-dependent information includes a start time, one of a current time or an end time, and a duration between the start time and the end time of the one or more events;
displaying, on an end of a visualized line indicating a duration of the time-based component for each of the one or more events on the timeline, a placeholder including fixed information about a timeless component of a corresponding event on the timeline, 
wherein the  includes a shape on [[an]]the end of [[a]]the visualized line corresponding to a duration of the time-based component, and 
wherein a position of the placeholder is placed to one of [[an]]the end time for a closed event or the current time for an open event on the end of the visualized line; and
responsive to user input to modify a timescale of the timeline, adjusting display of the timeline by adjusting the time-dependent information of the one or more events and maintaining each placeholder, including the fixed information, on the end of the visualized line.

(Canceled)

(Original) The non-transitory computer-readable medium of claim 1, wherein the fixed information for each of the one or more events includes any of a category, a severity, an impact, a data source type, a group status, a pending status, and a notification status.

(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the time-dependent information is displayed for each of the one or more events as a duration line that spans a duration and that always displays at least an end time of each event. 

(Canceled)

(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the placeholder is a circle or a bubble with a center located at the end of the line.

(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the fixed information is visually conveyed via any of:
an icon or image located on, within, or over the placeholder for each event,
a relative size of the placeholder for each event,
color of the placeholder for each event, 
a physical shape of the placeholder for each event,
a single or double shape borderline of the placeholder for each event,
an animated flashing placeholder content for each event, and
an animated shading placeholder for each event.

(Original) The non-transitory computer-readable medium of claim 1, wherein the instructions that, when executed, further cause the processor to perform the steps of:
displaying additional information about a specific event responsive to a command to support further investigation of the specific event, wherein the additional information includes at least one of a detail of each subcase of the specific event, a graph of a raw signal for the specific 

(Original) The non-transitory computer-readable medium of claim 1, wherein a horizontal axis of the timeline represents time and a vertical axis has no value, and wherein multiple events that do not overlap in time are stacked at different locations.

(Original) The non-transitory computer-readable medium of claim 1, wherein the system is a telecommunications network, wherein the fixed information includes at least a category of each event and any of an impact,  a severity based on a duration and impact, a data source indicator, a correlation status, a notification status, and a pending status for each event.

(Currently Amended) An apparatus comprising:
a processor and memory comprising instructions that, when executed, cause the processor to:
responsive to obtaining data related to one or more events occurring during operation of a system, display time-dependent information about a time-based component of the one or more events on a timeline, wherein the time-dependent information includes a start time, one of a current time or an end time, and a duration between the start time and the end time of the one or more events;
display, on an end of a visualized line indicating a duration of the time-based component for each of the one or more events on the timeline, a placeholder including fixed information about a timeless component of a corresponding event on the timeline, 
wherein the  includes a shape on [[an]]the end of [[a]]the visualized line corresponding to a duration of the time-based component, and 
wherein a position of the placeholder is placed to one of [[an]]the end time for a closed event or the current time for an open event on the end of the visualized line; and
time-dependent information of the one or more events and maintaining each placeholder, including the fixed information, on the end of the visualized line.

(Canceled)

(Original) The apparatus of claim 11, wherein the fixed information for each of the one or more events includes any of a category, a severity, an impact, a data source indicator, a group status, a pending status, and a notification status.

(Currently Amended) The apparatus of claim 11, wherein the time-dependent information is displayed for each of the one or more events as a duration line that spans a duration and that always displays at least an end time of each event. 

(Canceled)

(Original) The apparatus of claim 11, wherein the instructions that, when executed, further cause the processor to perform the steps of:
displaying additional information about a specific event responsive to a command to support further investigation of the specific event, wherein the additional information includes at least one of a detail of each subcase of the specific event, a graph of a raw signal for the specific event and its thresholds used for anomaly detection, a graphical multi-dimension diagnosis representation, and a geographical location representation of the specific event.

(Original) The apparatus of claim 11, wherein a horizontal axis of the timeline represents time and a vertical axis has no value, and wherein multiple events that do not overlap in time are stacked at different locations.

(Original) The apparatus of claim 11, wherein the system is a telecommunications network, wherein the fixed information includes at least a category of each event and any of an impact,  a severity based on a duration and impact, a data source indicator, a correlation status, a notification status, and a pending status for each event.

(Currently Amended) A visualization method comprising:
responsive to obtaining data related to one or more events occurring during operation of a system, displaying time-dependent information about a time-based component of the one or more events on a timeline, wherein the time-dependent information includes a start time, one of a current time or an end time, and a duration between the start time and the end time of the one or more events;
displaying, on an end of a visualized line indicating a duration of the time-based component for each of the one or more events on the timeline, a placeholder including fixed information about a timeless component of a corresponding event on the timeline, and 
wherein the  includes a shape on [[an]]the end of [[a]]the visualized line corresponding to a duration of the time-based component, and 
wherein a position of the placeholder is placed to one of [[an]]the end time for a closed event or the current time for an open event on the end of the visualized line; and
responsive to user input to modify a timescale of the timeline, adjusting display of the timeline by adjusting the time-dependent information of the one or more events and maintaining each placeholder, including the fixed information, on the end of the visualized line.

(Canceled)

Allowable Subject Matter

Claims 1, 3-4, 6-11, 13-14, and 16-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 06/30/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 11, and 19.
Claims 3-4, 6-10, and 13-14:
	These claims incorporate the allowable subject matter of Claims 1 and 11, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.